Citation Nr: 1749297	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-04 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1976 to October 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  

The TDIU claim has been raised by the Veteran during the pendency of this appeal. 
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Since the Veteran first sought treatment with VA for symptoms of PTSD in 2009, he has been unemployed, and has asserted on several occasions that his difficulty handling stressful situations impaired his ability to maintain his employment.  Although the Veteran has acknowledged that he is not actively seeking work, the fact remains that there is a possible link between his unemployed status and his service-connected PTSD that must be evaluated by VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted, the issue of TDIU was raised by the record during the course of the Veteran's appeal of his PTSD claim.  Specifically, the Veteran has asserted on numerous occasions that he reacts poorly to stressful situations and that this has impaired his occupational functioning.  He contends that the symptoms of his PTSD, to include anger and memory problems as well as his difficulty sleeping, impede his ability to secure and maintain substantially gainful employment.  Both the January 2013 and January 2014 VA examiners found that the PTSD symptoms contributed to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  However, neither examiner discussed what specific impact the Veteran's symptomatology would have on his occupational functioning were he to attempt to work today.  Moreover, the January 2014 examination is nearly four years old, as are the most recent treatment records available for review, and there are no employment records available documenting the Veteran's occupational functioning when he was last working in 2009.  Accordingly, this matter must be remanded to obtain updated treatment and employment records and then schedule the Veteran for a new VA examination to evaluate the impact of the PTSD symptomatology on his ability to work.  Furthermore, the Veteran must be provided with specific notice concerning his TDIU claim. 

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter regarding the TDIU claim and request that he provide information regarding all recent and relevant treatment pertaining to his PTSD.  This letter must address the criteria for entitlement to TDIU, the types of evidence that may establish the benefit, the relative duties of VA and a claimant in obtaining such evidence, and VA's practices in assigning disability ratings and effective dates for those ratings.  The Veteran should be encouraged to submit any additional relevant evidence in support of a determination that his PTSD prevents him from securing and maintaining substantially gainful employment, to include documentation of the circumstances of his former employment.  

Regardless of how the Veteran responds, the RO must obtain and associate with the claims file updated VA treatment records dating from January 2014.  The RO must also request from the Veteran authorization to contact his former employers and attempt to obtain information regarding the circumstances of his employment prior to him becoming unemployed.  

2.  Once the above is completed, schedule the Veteran for a VA examination to evaluate the severity of the Veteran's PTSD.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of his PTSD.  All necessary special studies or tests must be accomplished.

The examiner should identify and describe in detail all effects and limitation to employment and daily life attributable to the Veteran's PTSD. In providing an opinion as to the functional impact of the Veteran's PTSD, the examiner should consider and comment upon Dr. H. H-G.'s July 2013 evaluation and opinion and attempt to reconcile that opinion with the VA treatment history and the two prior VA examinations.  

Furthermore, in providing said opinion, the VA examiner should specify what kind of work - if any - the Veteran would be able to do.  The examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but should disregard the Veteran's age or any impairment caused by any other disability.  The examiner should provide a detailed rationale which explains the reasoning for any opinion rendered and discusses the relevant evidence.  

3. After completing the above development, and any
other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated, to specifically include adjudicating the issue of TDIU.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford them the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


